DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1-20 are still pending in the present application.

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from/during a telephone conversation with Anand Narayan, Patent Agent, on 8/17/2022.

3.	The application has been amended as follows:
IN THE CLAIMS
Claim 1 (Currently Amended)

A computer-implemented method comprising:
receiving, at a device configuration system, a request from one or more candidate devices to be onboarded on a network associated with the device configuration system;
triggering, at the device configuration system and based on the received request, an indication of automatic device onboarding activation, wherein the indication includes identification information of the one or more candidate devices to be onboarded that include one or more of an access point, hub, switch, or firewall, or a combination device thereof;
receiving, at the device configuration system, a selection of one or more reference devices that include one or more of a configured access point, hub, switch, or firewall, or a combination device thereof;
sending, by the device configuration system, a command to the one or more of the reference devices to detect the one or more candidate devices to be onboarded, wherein the one or more reference devices includes at least one configured access point located within a threshold distance to the one or more candidate devices;
receiving, at the device configuration system, one or more responses from the selected one or more of the reference devices, wherein each response is indicative of detection of the one or more of the candidate devices 
determining, by the device configuration system, one or more detectable devices of the one or more candidate devices to be onboarded using one or more automatic configuration parameters, wherein the one or more detectable devices are candidate devices that are detectable by at least one of the reference devices;
obtaining, at the device configuration system, the one or more automatic configuration parameters from the at least one reference device; and
configuring, by the device configuration system, one or more of the detectable devices to be onboarded using the one or more automatic configuration parameters obtained from the at least one reference device.

Claim 3 (Currently Amended) 

The method of claim 1, wherein the at least one reference device includes at least one configured access point located in network proximity to one or more of the candidate devices.

Claim 10 (Currently Amended)
A system comprising:
one or more processors coupled to a non-transitory computer-readable medium having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving a request from one or more candidate devices to be onboarded on a network;
triggering, based on the received request, an indication of automatic device onboarding activation, wherein the indication includes identification information of the one or more candidate devices to be onboarded that include one or more of an access point, hub, switch, or firewall, or a combination device thereof;
receiving a selection of one or more reference devices that include one or more of a configured access point, hub, switch, and firewall, or a combination device thereof;
sending a command to the one or more of the reference devices to detect the one or more candidate devices to be onboarded, wherein the one or more reference devices includes at least one configured access point located within a threshold distance to the one or more candidate devices;
receiving one or more responses from the selected one or more of the reference devices, wherein each response is indicative of detection of the one or more of the candidate devices 
determining one or more detectable devices of the one or more candidate devices to be onboarded using one or more automatic configuration parameters, wherein the one or more detectable devices are candidate devices that are detectable by at least one of the reference devices, and wherein determining the one or more detectable devices includes determining a level of network proximity between the one or more candidate devices and at least one reference device based on one or more of source Internet protocol (IP) address match between the one or more candidate devices and the at least one reference device, an address resolution protocol (ARP) technique, or a reverse address resolution protocol (RARP) technique;
obtaining one or more automatic configuration parameters from the at least one reference device within the determined level of network proximity to the one or more detectable devices; and
configuring one or more of the detectable devices to be onboarded using the one or more automatic configuration parameters obtained from the at least one reference device.

19 (Currently Amended)
A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving a request from one or more candidate devices to be onboarded on a network;
triggering, based on the received request, an indication of automatic device onboarding activation, wherein the indication includes identification information of the one or more candidate devices to be onboarded that include one or more of an access point, hub, switch, or firewall, or a combination device thereof;
receiving a selection of one or more reference devices that include one or more of a configured access point, hub, switch, or firewall, or a combination device thereof;
sending a command to the one or more of the reference devices to detect the one or more candidate devices to be onboarded, wherein the one or more reference devices includes at least one configured access point located within a threshold distance to the one or more candidate devices;
receiving one or more responses from the selected one or more of the reference devices, wherein each response is indicative of detection of the one or more of the candidate devices 
determining one or more detectable devices of the one or more candidate devices to be onboarded using one or more automatic configuration parameters, wherein the one or more detectable devices are candidate devices that are detectable by at least one of the reference devices, and wherein determining the one or more detectable devices includes determining a level of network proximity between the one or more candidate devices and at least one reference device based on one or more of source Internet protocol (IP) address match between the one or more candidate devices and the at least one reference device, an address resolution protocol (ARP) technique, or a reverse address resolution protocol (RARP) technique;
obtaining the one or more automatic configuration parameters from the at least one reference device within the determined level of network proximity to the one or more detectable devices; and
configuring one or more of the detectable devices to be onboarded using the one or more automatic configuration parameters obtained from the at least one reference device.
Allowable Subject Matter
4.	Claims 1-20 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 1-20 are allowed, in view of the Examiner’s amendment made above. 
 	

With respect to independent claim 1 and the teachings of the most pertinent prior art:
Poola, et al (US PG Publication 2017/0070390), hereafter Poola, teaches 
a computer-implemented method comprising:
receiving, at a device configuration system, a request from one or more candidate devices to be onboarded on a network associated with the device configuration system;
triggering, at the device configuration system and based on the received request, an indication of automatic device onboarding activation, wherein the indication includes identification information of the one or more candidate devices to be onboarded that include one or more of an access point, hub, switch, or firewall, or a combination device thereof;
receiving, at the device configuration system, a selection of one or more reference devices that include one or more of a configured access point, hub, switch, or firewall, or a combination device thereof;
sending, by the device configuration system, a command to the one or more of the reference devices to detect the one or more candidate devices to be onboarded;
receiving, at the device configuration system, one or more responses from the one or more of the reference devices, wherein each response indicates if the one or more of the candidate devices are detected;
determining, by the device configuration system, one or more detectable devices of the one or more candidate devices to be onboarded using one or more automatic configuration parameters, wherein the one or more detectable devices are candidate devices that are detectable by at least one of the reference devices;
obtaining, at the device configuration system, the one or more automatic configuration parameters from the at least one reference device; and
configuring, by the device configuration system, one or more of the detectable devices to be onboarded using the one or more automatic configuration parameters obtained from the at least one reference device.


However, Poola, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including:
sending, by the device configuration system, a command to the one or more of the reference devices to detect the one or more candidate devices to be onboarded, wherein the one or more reference devices includes at least one configured access point located within a threshold distance to the one or more candidate devices;
receiving, at the device configuration system, one or more responses from the selected one or more of the reference devices, wherein each response is indicative of detection of the one or more of the candidate devices.

With respect to independent claim 10 and the teachings of the most pertinent prior art:
Poola teaches
A system comprising:
one or more processors coupled to a non-transitory computer-readable medium having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving a request from one or more candidate devices to be onboarded on a network;
receiving triggering, based on the received request, an indication of automatic device onboarding activation, wherein the indication includes identification information of the one or more candidate devices to be onboarded that include one or more of an access point, hub, switch, or firewall, or a combination device thereof;
receiving a selection of one or more reference devices that include one or more of a configured access point, hub, switch, and firewall, or a combination device thereof;
sending a command to the one or more of the reference devices to detect the one or more candidate devices to be onboarded;
receiving one or more responses from the one or more of the reference devices, wherein each response indicates if the one or more of the candidate devices are detected;
determining one or more detectable devices of the one or more candidate devices to be onboarded using one or more automatic configuration parameters, wherein the one or more detectable devices are candidate devices that are detectable by at least one of the reference devices;
obtaining one or more automatic configuration parameters from the at least one reference device within the determined level of network proximity to the one or more detectable devices; and
configuring one or more of the detectable devices to be onboarded using the one or more automatic configuration parameters obtained from the at least one reference device.

Desai, et al (US PG Publication 2015/0201370), hereafter Desai, teaches
wherein determining the one or more detectable devices includes determining a level of network proximity between the one or more candidate devices and at least one reference device based on one or more of source Internet protocol (IP) address match between the one or more candidate devices and the at least one reference device, an address resolution protocol (ARP) technique, or a reverse address resolution protocol (RARP) technique.

However, Poola and Desai, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 10, including
sending a command to the one or more of the reference devices to detect the one or more candidate devices to be onboarded, wherein the one or more reference devices includes at least one configured access point located within a threshold distance to the one or more candidate devices;
receiving one or more responses from the selected one or more of the reference devices, wherein each response is indicative of detection of the one or more of the candidate devices.

With respect to independent claim 19 and the teachings of the most pertinent prior art:
Poola teaches
A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving a request from one or more candidate devices to be onboarded on a network;
triggering, based on the received request, an indication of automatic device onboarding activation, wherein the indication includes identification information of the one or more candidate devices to be onboarded that include one or more of an access point, hub, switch, or firewall, or a combination device thereof;
receiving a selection of one or more reference devices that include one or more of a configured access point, hub, switch, or firewall, or a combination device thereof;
sending a command to the one or more of the reference devices to detect the one or more candidate devices to be onboarded;
receiving one or more responses from the one or more of the reference devices, wherein each response indicates if the one or more of the candidate devices are detected;
determining one or more detectable devices of the one or more candidate devices to be onboarded using one or more automatic configuration parameters, wherein the one or more detectable devices are candidate devices that are detectable by at least one of the reference devices;
obtaining the one or more automatic configuration parameters from the at least one reference device within the determined level of network proximity to the one or more detectable devices; and
configuring one or more of the detectable devices to be onboarded using the one or more automatic configuration parameters obtained from the at least one reference device.
Desai teaches
wherein determining the one or more detectable devices includes determining a level of network proximity between the one or more candidate devices and at least one reference device based on one or more of source Internet protocol (IP) address match between the one or more candidate devices and the at least one reference device, an address resolution protocol (ARP) technique, or a reverse address resolution protocol (RARP) technique.

However, Poola and Desai, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 19, including
sending a command to the one or more of the reference devices to detect the one or more candidate devices to be onboarded, wherein the one or more reference devices includes at least one configured access point located within a threshold distance to the one or more candidate devices;
receiving one or more responses from the selected one or more of the reference devices, wherein each response is indicative of detection of the one or more of the candidate devices.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641